                                         UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF OREGON

In re                                              )            19-30305-tmb13
                                                       Case No. ________________
GLORIA JEAN CARTER                                 )
                                                   )   NOTICE OF HEARING ON
                                                   )   (Check ONE)
                                                   )      Motion to Extend/Impose Stay Per §362(c)
                                                   )      Debtor’s Motion to Impose Stay Per §362(n)
                                                   )
Debtor(s)                                          )

                                                        Gloria Jean Carter
YOU ARE NOTIFIED that the attached Motion was filed by: _____________________________________________________.

The name and service address of the moving party’s attorney (or moving party, if no attorney) are: ___________________
W. George Senft, 2411 SW 5th Ave., Portland, OR 97201
__________________________________________________________________________________________________.

(If debtor is the moving party) The debtor’s address and Taxpayer ID#(s) (last 4 digits) are:
510 SE 62nd Ave., Portland, OR 97215, xxx-xx-4551
___________________________________________________________________________________________________.

Notice is given that:

A Telephone Hearing on the Motion, at which testimony will be taken if offered and admissible, will be held as follows:

    Date:                02/19/19
    Time:                2:00 pm
    Call In Number:      (888) 684-8852
    Access Code:         3702597

The moving party must be present at the hearing.

                                         TELEPHONE HEARING REQUIREMENTS

1. You must call in and connect to the telephone hearing line or personally appear in the judge’s courtroom no later than your
   scheduled hearing time. The court will not call you. If you have problems connecting, call the court at (503) 326-1500 or
   (541) 431-4000.

2. You may be asked to call again from another phone if your connection is weak or creates static or disruptive noise.

3. Please mute your phone when you are not speaking. If you do not have a mute function on your phone, press *6 to mute
   and *6 again to unmute if you need to speak. Do not put the court on hold if it will result in music or other noise. If
   available, set the phone to "Do Not Disturb" so it will not ring during the hearing.

4. When it is time for you to speak, take your phone off the “speaker” option or headset to minimize background noise and
   improve sound quality. Position the telephone to minimize paper rustling. Do not use a keyboard or talk with others in the
   room. Be aware that telephone hearings may be amplified throughout the courtroom.

5. Do not announce your presence until the court calls your case. Simply stay on the line, even if there is only silence, until
   the judge starts the hearings, and then continue to listen quietly until your case is called.

6. Whenever speaking, first identify yourself.

7. Be on time. The judge may handle late calls the same as a late appearance in the courtroom.

                                                                          /s/ W. George Senft, OSB# 081213
                                                                          ____________________________________________
                                                                          Signature

                   02/11/19 I served copies of this Notice and the Motion on the debtor(s), all creditors, all parties requesting
I certify that on __________
special notice, any Creditors’ Committee Chairperson, and their respective attorneys.

                                                             /s/ W. George Senft, Attorney for Moving Party
                                                             _______________________________________________________
                                                             Signature & Relation to Moving Party
721.5 (7/18/13)
                                 Case 19-30305-tmb13            Doc 13       Filed 02/11/19
 1

 2
                                       UNITED STATES BANKRUPTCY COURT
 3
                                                DISTRICT OF OREGON
 4

 5                                                              ) Case no.: 19-30305-tmb13
     In re:                                                     )
 6                                                              )
     GLORIA JEAN CARTER,                                        ) MOTION FOR EXTENSION OF
 7                                                              ) AUTOMATIC STAY
                       Debtor.                                  )
 8                                                              )
 9       The Debtor, by and through her counsel W. George Senft, hereby moves this Court, pursuant to section
10   362(c)(3)(B) for an order continuing the automatic stay provided under section 362(a) as to all creditors. In
11   support of this motion, the Debtor states as follows:
12       1. On January 28, 2019, Debtor filed a petition under Chapter 13 of the United States Bankruptcy Code.
13       2. On June 17, 2018, Debtor has previously filed a petition under Chapter 13 of the United States
14            Bankruptcy Code. This case was dismissed on July 10,2018 for failure to file missing documents.
15            The case number was 18-32124-dwh13.
16       3. Debtor also filed a bankruptcies in 2015, case no. 15-34239 and in 2004, case no. 04-38003.
17       4. Debtor filed a complete set of bankruptcy documents to avoid a dismissal for failure to complete the
18            emergency filing.
19       5. The petition in this case has been filed in good faith. Debtor believes that the Chapter 13 plan she has
20            submitted will be confirmed and that she will be able to fully perform under the terms of the plan.
21            WHEREFORE the debtor requests that this Court continue the automatic stay under section 362(a)
22   as to all creditors for the duration of this chapter 13 proceeding, or until such time as the stay is terminated
23   under section 362(c)(1) or (c)(2), or a motion for relief is granted under section 362(d).
24            DATED: February 11, 2019
25
                                                                           /s/ W. George Senft
26
                                                                           W. George Senft, OSB# 081213
27                                                                         Attorney for Debtor

28

                                                Motion for Extension of Automatic Stay - 1
     Law Offices of W. George Senft
     2411 SW 5th Ave.
     Portland, OR 97201
     Tel.: (503) 227-3819 Fax: (503) 227-4372
                                     Case 19-30305-tmb13           Doc 13        Filed 02/11/19
 1

 2
                                        UNITED STATES BANKRUPTCY COURT
 3
                                                     DISTRICT OF OREGON
 4

 5                                                                    )   Case no. 19-30305-tmb13
     In re:                                                           )
 6                                                                    )
     GLORIA JEAN CARTER,                                              )   DECLARATION OF DEBTOR IN
 7                                                                    )   SUPPORT OF MOTION FOR
                        Debtor.                                       )   EXTENSION OF AUTOMATIC STAY
 8                                                                    )
                                                                      )
 9                                                                    )
10            I, Gloria Jean Carter, hereby declare and say:
11            1. On January 28, 2019, I filed the above referenced Chapter 13 proceeding to stop the sale of my
12   residence.
13            2. On June 17, 2018, I previously filed an emergency Chapter 13 petition with the case number 18-
14   32124. This case was dismissed for failure to complete the emergency filing in a timely manner. I was not
15   able to complete the filing because I was hospitalized for pneumonia related reasons.
16            3. No other cases were dismissed within the 12 month period of the filing of this case.
17            4. However, I filed a Chapter 13 bankruptcy in 2015, case no. 15-34239. This case was dismissed
18   for failure to make the plan payments. Another Chapter 13 was filed in 2004, case no. 04-38003.
19            5. To avoid another dismissal for the same reason, I filed a complete petition.
20            6. I am convinced that this filing will succeed. I have sufficient monthly income to make the plan
21   payments and pay for my monthly living expenses, including the mortgage payments.
22            I declare under penalty of perjury that the information contained above is true and correct to the best
23   of my knowledge, information, and belief.
24            DATED: January 26, 2019
                                                                                           /s/ Gloria Jean Carter
25
                                                                                           Gloria Jean Carter
26                                                                                         Debtor
     //
27
     //
28

                                         Declaration in Support of Motion for Extension of Automatic Stay - 1
     Law Offices of W. George Senft
     2411 SW 5th Ave.
     Portland, OR 97201
     Tel.: (503) 227-3819 Fax: (503) 227-4372
                                      Case 19-30305-tmb13                 Doc 13       Filed 02/11/19
 1                                                   CERTIFICATE OF SERVICE
 2
             I hereby certify that on February 11, 2019, a copy of Motion for Extension of Time for Filing of
 3   Documents and a Declaration in Support of Motion for Extension of Time for Filing of Documents was
     served electronically or by regular United States mail to all creditors, the Chapter 13 Trustee and the United
 4   States Trustee.
 5
              And via certified mail to:                      M&T Bank
 6                                                            c/o Paul W. Kucinski, Auth. Rep.
                                                              One M&T Plaza
 7                                                            Buffalo, NY 14203
 8
              DATED: February 11, 2018
 9                                                                                         /s/ W. George Senft
                                                                                           W. George Senft, OSB# 081213
10                                                                                         Attorney for Debtors
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         Declaration in Support of Motion for Extension of Automatic Stay - 2
     Law Offices of W. George Senft
     2411 SW 5th Ave.
     Portland, OR 97201
     Tel.: (503) 227-3819 Fax: (503) 227-4372
                                      Case 19-30305-tmb13                 Doc 13       Filed 02/11/19
